Filed 3/20/15 P. v. Martinez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,                                                                                  C076468

                   Plaintiff and Respondent,                                      (Super. Ct. No. 13F5925)

         v.

MICHAEL SHANE MARTINEZ,

                   Defendant and Appellant.




         Appointed counsel for defendant Michael Shane Martinez asked this court to
review the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we affirm the judgment. We provide
the following brief description of the facts and procedural history of the case.
(See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         Defendant was charged with unlawful driving or taking of a vehicle (Veh. Code,
§ 10851, subd. (a)—count 1) and possession of injecting/smoking device (Health & Saf.
Code, § 11364.1—count 2), and was alleged to have three prior prison terms within the

                                                             1
meaning of Penal Code section 667.5, subdivision (b). The court bifurcated the trial on
the prior prison enhancements at defendant’s request. Prior to trial, defendant pleaded no
contest to possession of an injecting/smoking device. Accordingly, the court granted
defendant’s motion in limine to exclude evidence of the methamphetamine pipe and
marijuana found in the vehicle as well as defendant’s plea to count 2. Defendant also
moved in limine to preclude admission of “evidence of his poverty,” relying on People v.
Wilson (1992) 3 Cal.4th 926 (Wilson).1 The trial court denied this motion, finding that
the evidence of defendant’s homelessness was not being offered solely to prove motive
but “may be relevant to prove other factors involved in the case.”2       The evidence
adduced at trial was that the victim left his car in the parking lot at his place of
employment before his shift began at 5:00 p.m. on August 28, 2013. The car, a green
1993 Ford Escort, was “pretty beat up,” and the passenger side window had been broken
out some months earlier. The victim left the car unlocked and took his keys with him.
Some hours later, at about 1:00 a.m., the victim noticed his car was missing from the
parking lot. He reported the theft to the police, who issued a “be-on-the-lookout”
broadcast for the victim’s car. At about 4:00 a.m., an officer was in a Walmart parking
lot and spotted the victim’s car. A few minutes later, the officer saw defendant get in the



1 There, the Supreme Court held that “[e]vidence of a defendant’s poverty or
indebtedness generally is inadmissible to establish motive to commit robbery or theft,
because reliance on poverty alone as evidence of motive is deemed unfair to the
defendant, and the probative value of such evidence is considered outweighed by the risk
of prejudice. [Citations.] Under certain circumstances, however, evidence of poverty or
indebtedness may be relevant and admissible for limited purposes, such as to refute a
defendant’s claim that he did not commit the robbery because he did not need the money.
[Citation.]” (Wilson, supra, 3 Cal.4th at p. 939.)
2 Defendant’s homelessness was used as motive, because defendant admitted it was his
motive. But to the extent it was error to admit evidence of defendant’s homelessness, the
error is harmless in light of the overwhelming evidence provided by defendant’s
admission.

                                               2
car and attempt to start it. The officer approached and detained defendant for being in a
stolen vehicle. After being read his Miranda rights,3 defendant admitted he did not know
whose car it was; he had seen the car with its window down and keys inside, and he
decided to take it because he was homeless and he could. Defendant stowed his personal
belongings in the car and drove the car to a Walmart because he knew it was open and he
“needed a place to hang out.” An officer contacted the victim, who went to the Walmart
parking lot and identified his car. The victim also noted the ignition had been modified
so that it could be turned with any key. The victim did not know defendant or give
defendant permission to drive his car.
        The jury found defendant guilty of unlawful driving or taking of a vehicle, and
following a court trial, the trial court found the prior prison term enhancements true. The
trial court sentenced defendant to an aggregate term of six years in county jail for
unlawful driving or taking of a vehicle (the upper term of three years plus an additional
one year for each prior prison enhancement), and six months in county jail, to be served
concurrently, for possession of an injecting/smoking device. The trial court further
ordered the sentence to be split such that defendant would spend three years in county
jail, with execution of the remaining sentence suspended, and be placed on supervised
probation for three years. The trial court also ordered defendant to pay statutory fines
and fees.
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we




3   Miranda v. Arizona (1966) 384 U.S. 436 [16 L.Ed.2d 694] (Miranda).

                                              3
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                           RAYE              , P. J.



We concur:



        BLEASE              , J.



        MURRAY              , J.




                                             4